Case 6:20-cv-00482-ADA Document 44-21 Filed 11/04/20 Page 1 of 18




         EXHIBIT 19
11/3/2020             Case 6:20-cv-00482-ADA Document 44-21
                                                         Flights Filed 11/04/20 Page 2 of 18




              One way           1 passenger             Economy


                  Kailua-Kona KOA                             Austin AUS                               Tue, Dec 15



                              Bags            Stops             Airlines            Price           Times            Connecting airports           More




                  Track prices                                                           Date grid               Price graph               Nearby airports




                           Travel update
                           Coronavirus (COVID-19) may impact travel. See travel advice




                           Prices are currently low — $100 cheaper than usual for your dates.                                         Details




              All ights
              Total price includes taxes + fees for 1 adult. Additional bag fees and other fees may apply.                                    Sort by:



                           10:30 PM – 1:05 PM+1                            10h 35m              1 stop                                 $228
                           United                                          KOA–AUS              2h 1m DEN



                           10:35 PM – 1:10 PM+1                            10h 35m              1 stop                                 $362
                           Alaska                                          KOA–AUS              40m SEA



                           11:30 PM – 2:16 PM+1                            10h 46m              1 stop                                 $228
                           United                                          KOA–AUS              2h 21m SFO



                           11:18 PM – 2:15 PM+1                            10h 57m              1 stop                                     $183
                           American                                        KOA–AUS              2h 45m PHX



                           11:30 PM – 2:30 PM+1                            11h 0m               1 stop                                 $472
                           United, …   · Operated by Skywest Airlines … KOA–AUS                 2h 26m SFO



                           10:50 PM – 2:23 PM+1                            11h 33m              1 stop                                 $329
                           Delta                                           KOA–AUS              3h 40m LAX



                           10:50 PM – 2:48 PM+1                            11h 58m              2 stops                                $479
                           Delta                                           KOA–AUS              LAX, SLC



                           11:30 PM – 3:35 PM+1                            12h 5m               2 stops                                    $321
                           United                                          KOA–AUS              SFO, IAH



                           10:50 PM – 2:55 PM+1                            12h 5m               1 stop                                     $612
                           Delta, U…   · Operated by Skywest DBA Uni… KOA–AUS                   4h 5m LAX



                           7:00 PM – 11:36 AM+1                            12h 36m              2 stops                                $377
                           Hawaiian, American                              KOA–AUS              HNL, DFW



https://www.google.com/flights?hl=en#flt=KOA.AUS.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o                                                                     1/8
11/3/2020            Case 6:20-cv-00482-ADA Document 44-21
                                                        Flights Filed 11/04/20 Page 3 of 18

                          11:30 PM – 4:25 PM+1                       12h 55m      2 stops         $481
                          United, A… · Operated by Horizon Air as A… KOA–AUS      SFO, SAN



                          11:30 PM – 4:25 PM+1                       12h 55m      2 stops         $515
                          Unit…    · Operated by Skywest Airlines as … KOA–AUS    SFO, SAN



                          10:30 PM – 3:35 PM+1                       13h 5m       2 stops         $228
                          United                                     KOA–AUS      DEN, IAH



                          8:20 PM – 2:15 PM+1                        13h 55m      2 stops         $377
                          Hawaiian, American                         KOA–AUS      HNL, PHX



                          5:20 PM – 11:36 AM+1                       14h 16m      2 stops         $333
                          Hawaiian, American                         KOA–AUS      HNL, DFW



                          11:18 PM – 5:41 PM+1                       14h 23m      2 stops         $266
                          American                                   KOA–AUS      PHX, DFW



                          11:18 PM – 5:41 PM+1                       14h 23m      2 stops         $266
                          American                                   KOA–AUS      PHX, DFW



                          11:18 PM – 5:41 PM+1                       14h 23m      2 stops         $266
                          American                                   KOA–AUS      PHX, DFW



                          11:18 PM – 5:41 PM+1                       14h 23m      3 stops         $350
                          American                                   KOA–AUS      PHX, LAS, DFW



                          8:20 PM – 2:55 PM+1                        14h 35m      2 stops         $602
                          Hawaiian, … · Operated by Skywest DBA …    KOA–AUS      HNL, LAX



                          7:00 PM – 1:43 PM+1                        14h 43m      2 stops         $377
                          Hawaiian, American                         KOA–AUS      HNL, DFW



                          11:30 PM – 6:36 PM+1                       15h 6m       1 stop          $211
                          United                                     KOA–AUS      6h 41m SFO



                          4:30 PM – 11:36 AM+1                       15h 6m       2 stops         $377
                          Hawaiian, American                         KOA–AUS      HNL, DFW



                          7:00 PM – 2:15 PM+1                        15h 15m      2 stops         $377
                          Hawaiian, American                         KOA–AUS      HNL, PHX



                          1:53 PM – 9:35 AM+1                        15h 42m      2 stops         $306
                          Hawaiian, American                         KOA–AUS      OGG, DFW



                          5:20 PM – 1:05 PM+1                        15h 45m      2 stops         $388
                          Hawaiian, United                           KOA–AUS      HNL, DEN



                          6:12 PM – 2:15 PM+1                        16h 3m       2 stops         $338
                          Hawaiian, American                         KOA–AUS      LIH, PHX



                          5:20 PM – 1:43 PM+1                        16h 23m      2 stops         $333
                          Hawaiian, American                         KOA–AUS      HNL, DFW



                          3:05 PM – 11:36 AM+1                       16h 31m      2 stops         $377
                          Hawaiian, American                         KOA–AUS      HNL, DFW

https://www.google.com/flights?hl=en#flt=KOA.AUS.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o                 2/8
11/3/2020            Case 6:20-cv-00482-ADA Document 44-21
                                                        Flights Filed 11/04/20 Page 4 of 18


                          5:20 PM – 2:15 PM+1                       16h 55m       3 stops         $357
                          Hawaiian, American                        KOA–AUS       HNL, LIH, PHX



                          5:20 PM – 2:15 PM+1                       16h 55m       2 stops         $377
                          Hawaiian, American                        KOA–AUS       HNL, PHX



                          5:20 PM – 2:16 PM+1                       16h 56m       2 stops         $388
                          Hawaiian, United                          KOA–AUS       HNL, SFO



                          3:05 PM – 12:10 PM+1                      17h 5m        2 stops         $377
                          Hawaiian, American                        KOA–AUS       HNL, ORD



                          4:30 PM – 1:43 PM+1                       17h 13m       2 stops         $377
                          Hawaiian, American                        KOA–AUS       HNL, DFW



                          11:30 PM – 8:57 PM+1                      17h 27m       2 stops         $211
                          United                                    KOA–AUS       SFO, IAH



                          11:30 PM – 8:57 PM+1                      17h 27m       2 stops         $294
                          United                                    KOA–AUS       SFO, IAH



                          5:20 PM – 2:55 PM+1                       17h 35m       2 stops         $388
                          Hawaiian, … · Operated by Skywest DBA …   KOA–AUS       HNL, LAX



                          11:18 PM – 8:54 PM+1                      17h 36m       2 stops         $246
                          American                                  KOA–AUS       PHX, DFW



                          11:18 PM – 8:54 PM+1                      17h 36m       2 stops         $446
                          American                                  KOA–AUS       PHX, DFW



                          11:18 PM – 8:54 PM+1                      17h 36m       2 stops         $446
                          American                                  KOA–AUS       PHX, DFW



                          11:18 PM – 8:54 PM+1                      17h 36m       2 stops         $446
                          American                                  KOA–AUS       PHX, DFW



                          1:53 PM – 11:36 AM+1                      17h 43m       2 stops         $306
                          Hawaiian, American                        KOA–AUS       OGG, DFW



                          10:50 PM – 8:34 PM+1                      17h 44m       2 stops         $307
                          Delta                                     KOA–AUS       LAX, ATL



                          10:50 PM – 8:34 PM+1                      17h 44m       2 stops         $307
                          Delta                                     KOA–AUS       LAX, MSP



                          10:50 PM – 8:34 PM+1                      17h 44m       2 stops         $307
                          Delta                                     KOA–AUS       LAX, ATL



                          10:50 PM – 8:34 PM+1                      17h 44m       2 stops         $361
                          Delta                                     KOA–AUS       LAX, MSP



                          11:30 PM – 9:15 PM+1                      17h 45m       2 stops         $211
                          United                                    KOA–AUS       SFO, DEN



                          11:30 PM – 9:15 PM+1                      17h 45m       2 stops         $246

https://www.google.com/flights?hl=en#flt=KOA.AUS.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o                 3/8
11/3/2020            Case 6:20-cv-00482-ADA Document 44-21
                                                        Flights Filed 11/04/20 Page 5 of 18
                          United                                 KOA–AUS          SFO, DEN


                          11:30 PM – 9:15 PM+1                   17h 45m          3 stops         $267
                          Unit… · Operated by Skywest DBA United … KOA–AUS        SFO, SMF, DEN



                          11:30 PM – 9:15 PM+1                   17h 45m          2 stops         $294
                          United                                 KOA–AUS          SFO, DEN



                          4:30 PM – 2:15 PM+1                    17h 45m          3 stops         $357
                          Hawaiian, American                     KOA–AUS          HNL, LIH, PHX



                          4:30 PM – 2:15 PM+1                    17h 45m          2 stops         $377
                          Hawaiian, American                     KOA–AUS          HNL, PHX



                          10:50 PM – 9:15 PM+1                   18h 25m          2 stops         $335
                          Delta                                  KOA–AUS          LAX, SLC



                          10:30 PM – 8:57 PM+1                   18h 27m          2 stops         $294
                          United                                 KOA–AUS          DEN, IAH



                          10:30 PM – 8:57 PM+1                   18h 27m          2 stops         $294
                          United                                 KOA–AUS          DEN, IAH



                          1:07 PM – 11:36 AM+1                   18h 29m          2 stops         $377
                          Hawaiian, American                     KOA–AUS          HNL, DFW



                          3:05 PM – 1:43 PM+1                    18h 38m          2 stops         $377
                          Hawaiian, American                     KOA–AUS          HNL, DFW



                          7:00 PM – 5:41 PM+1                    18h 41m          2 stops         $377
                          Hawaiian, American                     KOA–AUS          HNL, DFW



                          10:30 PM – 9:15 PM+1                   18h 45m          1 stop          $288
                          United                                 KOA–AUS          10h 11m DEN



                          10:45 AM – 9:35 AM+1                   18h 50m          2 stops         $306
                          Hawaiian, American                     KOA–AUS          OGG, DFW



                          1:07 PM – 12:10 PM+1                   19h 3m           2 stops         $377
                          Hawaiian, American                     KOA–AUS          HNL, ORD



                          3:05 PM – 2:15 PM+1                    19h 10m          3 stops         $357
                          Hawaiian, American                     KOA–AUS          HNL, LIH, PHX



                          3:05 PM – 2:15 PM+1                    19h 10m          3 stops         $357
                          Hawaiian, American                     KOA–AUS          HNL, LIH, PHX



                          3:05 PM – 2:15 PM+1                    19h 10m          2 stops         $377
                          Hawaiian, American                     KOA–AUS          HNL, PHX



                          12:20 PM – 11:36 AM+1                  19h 16m          2 stops         $377
                          Hawaiian, American                     KOA–AUS          HNL, DFW



                          1:53 PM – 1:10 PM+1                    19h 17m          2 stops         $490
                          Hawaiian, Alaska                       KOA–AUS          OGG, SEA




https://www.google.com/flights?hl=en#flt=KOA.AUS.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o                 4/8
11/3/2020            Case 6:20-cv-00482-ADA Document 44-21
                                                        Flights Filed 11/04/20 Page 6 of 18

                          1:07 PM – 1:05 PM+1                       19h 58m       2 stops         $388
                          Hawaiian, United                          KOA–AUS       HNL, DEN

                          11:25 AM – 11:36 AM+1                     20h 11m       2 stops         $377
                          Hawaiian, American                        KOA–AUS       HNL, DFW



                          11:18 PM – 11:35 PM+1                     20h 17m       1 stop          $252
                          American                                  KOA–AUS       12h 2m PHX



                          5:20 PM – 5:41 PM+1                       20h 21m       2 stops         $377
                          Hawaiian, American                        KOA–AUS       HNL, DFW



                          1:53 PM – 2:15 PM+1                       20h 22m       3 stops         $357
                          Hawaiian, American                        KOA–AUS       OGG, LIH, PHX



                          11:25 AM – 12:10 PM+1                     20h 45m       2 stops         $377
                          Hawaiian, American                        KOA–AUS       HNL, ORD



                          10:45 AM – 11:36 AM+1                     20h 51m       2 stops         $306
                          Hawaiian, American                        KOA–AUS       OGG, DFW



                          1:07 PM – 2:15 PM+1                       21h 8m        3 stops         $357
                          Hawaiian, American                        KOA–AUS       HNL, LIH, PHX



                          1:07 PM – 2:15 PM+1                       21h 8m        3 stops         $357
                          Hawaiian, American                        KOA–AUS       HNL, LIH, PHX



                          1:07 PM – 2:15 PM+1                       21h 8m        3 stops         $357
                          Hawaiian, American                        KOA–AUS       HNL, LIH, PHX



                          1:07 PM – 2:16 PM+1                       21h 9m        2 stops         $888
                          Hawaiian, United                          KOA–AUS       HNL, SFO



                          5:20 PM – 6:36 PM+1                       21h 16m       2 stops         $948
                          Hawaiian, United                          KOA–AUS       HNL, SFO



                          10:35 PM – 11:58 PM+1                     21h 23m       1 stop          $362
                          Alaska                                    KOA–AUS       11h 25m SEA



                          1:07 PM – 2:30 PM+1                       21h 23m       2 stops         $387
                          Hawaiian… · Operated by Skywest Airline… KOA–AUS        HNL, SFO



                          1:07 PM – 2:55 PM+1                       21h 48m       2 stops         $888
                          Hawaiian, … · Operated by Skywest DBA …   KOA–AUS       HNL, LAX



                          12:20 PM – 2:15 PM+1                      21h 55m       3 stops         $357
                          Hawaiian, American                        KOA–AUS       HNL, LIH, PHX



                          12:20 PM – 2:15 PM+1                      21h 55m       3 stops         $357
                          Hawaiian, American                        KOA–AUS       HNL, LIH, PHX



                          12:20 PM – 2:15 PM+1                      21h 55m       3 stops         $357
                          Hawaiian, American                        KOA–AUS       HNL, LIH, PHX



                          12:20 PM – 2:15 PM+1                      21h 55m       3 stops         $357
                          Hawaiian, American                        KOA–AUS       HNL, LIH, PHX




https://www.google.com/flights?hl=en#flt=KOA.AUS.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o                 5/8
11/3/2020            Case 6:20-cv-00482-ADA Document 44-21
                                                        Flights Filed 11/04/20 Page 7 of 18

                          12:20 PM – 2:30 PM+1                           22h 10m   2 stops       $387
                          Hawaiian… · Operated by Skywest Airline… KOA–AUS         HNL, SFO


                          11:25 AM – 1:43 PM+1                           22h 18m   2 stops       $377
                          Hawaiian, American                             KOA–AUS   HNL, DFW



                          9:17 AM – 11:36 AM+1                           22h 19m   2 stops       $377
                          Hawaiian, American                             KOA–AUS   HNL, DFW



                          2:20 PM – 4:46 PM+1                            22h 26m   1 stop        $307
                          Ala… · Operated by Skywest Airlines as A… KOA–AUS        13h 50m SJC



                          11:25 AM – 2:15 PM+1                           22h 50m   2 stops       $377
                          Hawaiian, American                             KOA–AUS   HNL, PHX



                          9:17 AM – 12:10 PM+1                           22h 53m   2 stops       $377
                          Hawaiian, American                             KOA–AUS   HNL, ORD



                          11:25 AM – 2:30 PM+1                           23h 5m    2 stops       $372
                          Hawaiian… · Operated by Skywest Airline… KOA–AUS         HNL, SFO



                          10:00 AM – 1:10 PM+1                           23h 10m   1 stop        $589
                          Alaska                                         KOA–AUS   13h 15m SEA



                          12:50 PM – 4:25 PM+1                           23h 35m   1 stop        $287
                          Ala…     · Operated by Horizon Air as Alask…   KOA–AUS   15h 15m SAN



                          10:45 AM – 2:30 PM+1                           23h 45m   2 stops       $322
                          Hawaiian… · Operated by Skywest Airline… KOA–AUS         OGG, SFO



                          5:20 PM – 9:15 PM+1                            23h 55m   2 stops       $948
                          Hawaiian, United                               KOA–AUS   HNL, DEN



                          12:50 PM – 4:46 PM+1                           23h 56m   2 stops       $327
                          A… · Operated by Skywest Airlines as Ala… KOA–AUS        SAN, SJC



                          7:06 AM – 11:36 AM+1                           24h 30m   2 stops       $383
                          Hawaiian, American                             KOA–AUS   HNL, DFW



                          11:25 AM – 4:25 PM+1                           25h 0m    2 stops       $353
                          Hawaiian, … · Operated by Horizon Air as … KOA–AUS       HNL, SAN



                          7:06 AM – 12:10 PM+1                           25h 4m    2 stops       $377
                          Hawaiian, American                             KOA–AUS   HNL, ORD



                          1:07 PM – 6:36 PM+1                            25h 29m   2 stops       $948
                          Hawaiian, United                               KOA–AUS   HNL, SFO



                          7:06 AM – 1:05 PM+1                            25h 59m   2 stops       $394
                          Hawaiian, United                               KOA–AUS   HNL, DEN



                          7:06 AM – 1:43 PM+1                            26h 37m   2 stops       $383
                          Hawaiian, American                             KOA–AUS   HNL, DFW



                          9:17 AM – 4:25 PM+1                            27h 8m    2 stops       $353
                          Hawaiian, … · Operated by Horizon Air as … KOA–AUS       HNL, SAN


https://www.google.com/flights?hl=en#flt=KOA.AUS.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o                6/8
11/3/2020            Case 6:20-cv-00482-ADA Document 44-21
                                                        Flights Filed 11/04/20 Page 8 of 18

                          7:06 AM – 2:15 PM+1                       27h 9m        2 stops       $383
                          Hawaiian, American                        KOA–AUS       HNL, PHX



                          7:06 AM – 2:16 PM+1                       27h 10m       2 stops       $394
                          Hawaiian, United                          KOA–AUS       HNL, SFO



                          7:06 AM – 2:16 PM+1                       27h 10m       2 stops       $523
                          Hawaiian, United                          KOA–AUS       HNL, SFO



                          7:06 AM – 2:30 PM+1                       27h 24m       2 stops      $444
                          Hawaiian… · Operated by Skywest Airline… KOA–AUS        HNL, SFO



                          7:06 AM – 2:55 PM+1                       27h 49m       2 stops       $394
                          Hawaiian, … · Operated by Skywest DBA …   KOA–AUS       HNL, LAX



                          7:06 AM – 2:55 PM+1                       27h 49m       2 stops       $412
                          Hawaiian, … · Operated by Skywest DBA …   KOA–AUS       HNL, LAX



                          11:18 PM – 9:40 AM+2                      30h 22m       2 stops       $290
                          American                                  KOA–AUS       PHX, DFW



                          11:18 PM – 9:40 AM+2                      30h 22m       2 stops       $290
                          American                                  KOA–AUS       PHX, DFW



                          11:18 PM – 9:40 AM+2                      30h 22m       2 stops       $290
                          American                                  KOA–AUS       PHX, DFW



                          11:18 PM – 9:40 AM+2                      30h 22m       2 stops       $290
                          American                                  KOA–AUS       PHX, DFW



                          11:18 PM – 9:40 AM+2                      30h 22m       2 stops       $290
                          American                                  KOA–AUS       PHX, DFW



                          11:30 PM – 11:18 AM+2                     31h 48m       2 stops      $1,201
                          Uni… · Operated by Mesa Airlines DBA Un… KOA–AUS        SFO, IAH



                          11:18 PM – 11:46 AM+2                     32h 28m       2 stops       $290
                          American                                  KOA–AUS       PHX, DFW



                          11:18 PM – 11:46 AM+2                     32h 28m       2 stops       $290
                          American                                  KOA–AUS       PHX, DFW



                          11:18 PM – 11:46 AM+2                     32h 28m       2 stops       $290
                          American                                  KOA–AUS       PHX, DFW



                          11:18 PM – 11:46 AM+2                     32h 28m       2 stops       $290
                          American                                  KOA–AUS       PHX, DFW



                          11:18 PM – 11:46 AM+2                     32h 28m       2 stops       $290
                          American                                  KOA–AUS       PHX, DFW



                          11:18 PM – 11:46 AM+2                     32h 28m       2 stops       $292
                          American                                  KOA–AUS       PHX, DFW



                          10:00 AM – 11:58 PM+1                     33h 58m       1 stop        $589
                          Alaska                                    KOA–AUS       24h 0m SEA

https://www.google.com/flights?hl=en#flt=KOA.AUS.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o                7/8
11/3/2020             Case 6:20-cv-00482-ADA Document 44-21
                                                         Flights Filed 11/04/20 Page 9 of 18


                           10:30 PM – 1:07 PM+2                        34h 37m          1 stop                              $294
                           United                                      KOA–AUS          25h 54m DEN



                           10:35 PM – 1:13 PM+2                        34h 38m          1 stop                               $597
                           Alaska                                      KOA–AUS          24h 40m SEA



                           11:30 PM – 2:13 PM+2                        34h 43m          1 stop                               $227
                           United                                      KOA–AUS          26h 11m SFO



                           11:18 PM – 2:14 PM+2                        34h 56m          1 stop                               $252
                           American                                    KOA–AUS          26h 45m PHX



                           10:50 PM – 2:53 PM+2                        36h 3m           1 stop                               $618
                           Delta, United                               KOA–AUS          28h 5m LAX



                           10:30 PM – 5:08 PM+2                        38h 38m          1 stop                              $294
                           United                                      KOA–AUS          29h 55m DEN


                           Hide 116 flights




              Hotels in Austin
              Nightly prices for 1 guest Dec 16–Dec 18                                                                     Search for hotels

                                    JW Marriott                                  Omni Austin
                                                                                                                           Fairmont Austin
                                    Austin                                       Hotel Downtown
                                                                                                                           4.5           (3088)
                        $125        4.6            (5504)                 $95    4.3             (3204)         $150




              Explore more destinations from Kailua-Kona




                     Flights               Language · English             Country · United States         Currency · USD



            Find the cheapest and best flight for you.

            About Google        Privacy & Terms          Help Center and Consumer Information

            Displayed currencies may differ from the currencies used to purchase flights. Learn more.




https://www.google.com/flights?hl=en#flt=KOA.AUS.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o                                                          8/8
11/3/2020            Case 6:20-cv-00482-ADA Document 44-21
                                                        FlightsFiled 11/04/20 Page 10 of 18




              One way           1 passenger             Economy


                  Kailua-Kona KOA                             Waco ACT                                 Tue, Dec 15



                              Bags            Stops             Airlines            Price           Times            Connecting airports           More




                  Track prices                                                           Date grid               Price graph               Nearby airports




                           Travel update
                           Coronavirus (COVID-19) may impact travel. See travel advice




                           Prices are currently low — $189 cheaper than usual for your dates.                                         Details




              All ights
              Total price includes taxes + fees for 1 adult. Additional bag fees and other fees may apply.                                    Sort by:



                           7:00 PM – 11:21 AM+1                            12h 21m              2 stops                                $762
                           Hawaiian, A… · Operated by Envoy Air as … KOA–ACT                    HNL, DFW



                           5:20 PM – 11:21 AM+1                            14h 1m               2 stops                                $754
                           Hawaiian, A… · Operated by Envoy Air as … KOA–ACT                    HNL, DFW



                           11:18 PM – 6:02 PM+1                            14h 44m              2 stops                                $286
                           Ameri… · Operated by Envoy Air as Ameri… KOA–ACT                     PHX, DFW



                           11:18 PM – 6:02 PM+1                            14h 44m              2 stops                                $286
                           Ameri… · Operated by Envoy Air as Ameri… KOA–ACT                     PHX, DFW



                           11:18 PM – 6:02 PM+1                            14h 44m              2 stops                                $292
                           Ameri… · Operated by Envoy Air as Ameri… KOA–ACT                     PHX, DFW



                           11:18 PM – 6:02 PM+1                            14h 44m              3 stops                                $327
                           Ameri… · Operated by Envoy Air as Ameri… KOA–ACT                     PHX, SAN, DFW



                           11:18 PM – 6:02 PM+1                            14h 44m              3 stops                                $342
                           A… · Operated by Skywest Airlines as Am… KOA–ACT                     PHX, ABQ, DFW



                           11:18 PM – 6:02 PM+1                            14h 44m              3 stops                                $367
                           A…     · Operated by Mesa Airlines as Ame… KOA–ACT                   PHX, PSP, DFW



                           11:18 PM – 6:02 PM+1                            14h 44m              3 stops                                $377
                           A… · Operated by Skywest Airlines as Am… KOA–ACT                     PHX, OKC, DFW



                           11:18 PM – 6:02 PM+1                            14h 44m              3 stops                                $387
                           Ameri… · Operated by Envoy Air as Ameri… KOA–ACT                     PHX, SNA, DFW



https://www.google.com/flights?hl=en#flt=KOA.ACT.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o                                                                     1/9
11/3/2020            Case 6:20-cv-00482-ADA Document 44-21
                                                        FlightsFiled 11/04/20 Page 11 of 18

                          11:18 PM – 6:02 PM+1                        14h 44m      3 stops         $391
                          Ameri… · Operated by Envoy Air as Ameri… KOA–ACT         PHX, LAS, DFW



                          11:18 PM – 6:02 PM+1                        14h 44m      3 stops         $391
                          Ameri… · Operated by Envoy Air as Ameri… KOA–ACT         PHX, LAS, DFW



                          11:18 PM – 6:02 PM+1                        14h 44m      3 stops         $413
                          Ameri… · Operated by Envoy Air as Ameri… KOA–ACT         PHX, SAT, DFW



                          11:18 PM – 6:02 PM+1                        14h 44m      3 stops         $437
                          A…   · Operated by Skywest Airlines as A…   KOA–ACT      PHX, ONT, DFW



                          4:30 PM – 11:21 AM+1                        14h 51m      2 stops         $762
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, DFW



                          10:35 PM – 6:02 PM+1                        15h 27m      2 stops         $639
                          Alaska, A…   · Operated by Envoy Air as A… KOA–ACT       SEA, DFW



                          3:05 PM – 11:21 AM+1                        16h 16m      2 stops         $762
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, DFW



                          1:53 PM – 11:21 AM+1                        17h 28m      2 stops         $757
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        OGG, DFW



                          1:07 PM – 11:21 AM+1                        18h 14m      2 stops         $762
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, DFW



                          12:20 PM – 11:21 AM+1                       19h 1m       2 stops         $762
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, DFW



                          7:00 PM – 6:02 PM+1                         19h 2m       3 stops         $516
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, PHX, DFW



                          7:00 PM – 6:02 PM+1                         19h 2m       3 stops         $516
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, PHX, DFW



                          7:00 PM – 6:02 PM+1                         19h 2m       3 stops         $522
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, PHX, DFW



                          7:00 PM – 6:02 PM+1                         19h 2m       3 stops         $545
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, LAX, DFW



                          7:00 PM – 6:02 PM+1                         19h 2m       3 stops         $545
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, LAX, DFW



                          7:00 PM – 6:02 PM+1                         19h 2m       3 stops         $551
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, LAX, DFW



                          7:00 PM – 6:02 PM+1                         19h 2m       3 stops         $575
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, LAX, DFW



                          7:00 PM – 6:02 PM+1                         19h 2m       2 stops         $762
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, DFW



                          6:12 PM – 6:02 PM+1                         19h 50m      3 stops         $542
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        LIH, LAX, DFW

https://www.google.com/flights?hl=en#flt=KOA.ACT.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o                  2/9
11/3/2020            Case 6:20-cv-00482-ADA Document 44-21
                                                        FlightsFiled 11/04/20 Page 12 of 18


                          6:12 PM – 6:02 PM+1                     19h 50m          3 stops          $542
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        LIH, LAX, DFW



                          6:12 PM – 6:02 PM+1                     19h 50m          3 stops          $572
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        LIH, LAX, DFW



                          11:25 AM – 11:21 AM+1                   19h 56m          2 stops          $762
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, DFW



                          10:45 AM – 11:21 AM+1                   20h 36m          2 stops          $757
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        OGG, DFW



                          5:20 PM – 6:02 PM+1                     20h 42m          3 stops          $516
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, LAX, DFW



                          5:20 PM – 6:02 PM+1                     20h 42m          3 stops          $516
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, LAX, DFW



                          5:20 PM – 6:02 PM+1                     20h 42m          3 stops          $516
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, PHX, DFW



                          5:20 PM – 6:02 PM+1                     20h 42m          3 stops          $516
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, PHX, DFW



                          5:20 PM – 6:02 PM+1                     20h 42m          3 stops          $522
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, LAX, DFW



                          5:20 PM – 6:02 PM+1                     20h 42m          3 stops          $522
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, PHX, DFW



                          5:20 PM – 6:02 PM+1                     20h 42m          2 stops          $704
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, DFW



                          4:30 PM – 6:02 PM+1                     21h 32m          3 stops          $516
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, LAX, DFW



                          4:30 PM – 6:02 PM+1                     21h 32m          3 stops          $516
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, LAX, DFW



                          4:30 PM – 6:02 PM+1                     21h 32m          3 stops          $516
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, PHX, DFW



                          4:30 PM – 6:02 PM+1                     21h 32m          3 stops          $516
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, PHX, DFW



                          4:30 PM – 6:02 PM+1                     21h 32m          3 stops          $522
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, LAX, DFW



                          4:30 PM – 6:02 PM+1                     21h 32m          3 stops          $522
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, PHX, DFW



                          4:30 PM – 6:02 PM+1                     21h 32m          2 stops          $762
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, DFW



                          4:30 PM – 6:02 PM+1                     21h 32m          3 stops         $1,496

https://www.google.com/flights?hl=en#flt=KOA.ACT.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o                    3/9
11/3/2020            Case 6:20-cv-00482-ADA Document 44-21
                                                        FlightsFiled 11/04/20 Page 13 of 18
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, LAX, DFW


                          9:17 AM – 11:21 AM+1                    22h 4m           2 stops          $762
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, DFW



                          3:05 PM – 6:02 PM+1                     22h 57m          3 stops          $516
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, PHX, DFW



                          3:05 PM – 6:02 PM+1                     22h 57m          3 stops          $516
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, PHX, DFW



                          3:05 PM – 6:02 PM+1                     22h 57m          3 stops         $3,173
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, PHX, DFW



                          7:06 AM – 11:21 AM+1                    24h 15m          2 stops          $768
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, DFW



                          7:06 AM – 11:21 AM+1                    24h 15m          3 stops          $891
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, OGG, DFW



                          1:07 PM – 6:02 PM+1                     24h 55m          3 stops          $436
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, PHX, DFW



                          1:07 PM – 6:02 PM+1                     24h 55m          3 stops          $436
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, PHX, DFW



                          1:07 PM – 6:02 PM+1                     24h 55m          3 stops          $442
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, PHX, DFW



                          1:07 PM – 6:02 PM+1                     24h 55m          3 stops          $496
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, LAX, DFW



                          1:07 PM – 6:02 PM+1                     24h 55m          3 stops          $496
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, LAX, DFW



                          12:20 PM – 6:02 PM+1                    25h 42m          3 stops          $436
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, PHX, DFW



                          12:20 PM – 6:02 PM+1                    25h 42m          3 stops          $436
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, PHX, DFW



                          12:20 PM – 6:02 PM+1                    25h 42m          3 stops          $442
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, PHX, DFW



                          12:20 PM – 6:02 PM+1                    25h 42m          3 stops          $496
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, LAX, DFW



                          12:20 PM – 6:02 PM+1                    25h 42m          3 stops          $496
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, LAX, DFW



                          11:25 AM – 6:02 PM+1                    26h 37m          3 stops          $436
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, PHX, DFW



                          11:25 AM – 6:02 PM+1                    26h 37m          3 stops          $436
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, PHX, DFW




https://www.google.com/flights?hl=en#flt=KOA.ACT.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o                    4/9
11/3/2020            Case 6:20-cv-00482-ADA Document 44-21
                                                        FlightsFiled 11/04/20 Page 14 of 18

                          11:25 AM – 6:02 PM+1                     26h 37m         3 stops          $442
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, PHX, DFW

                          11:25 AM – 6:02 PM+1                     26h 37m         3 stops          $496
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, LAX, DFW



                          11:25 AM – 6:02 PM+1                     26h 37m         3 stops          $496
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, LAX, DFW



                          11:25 AM – 6:02 PM+1                     26h 37m         3 stops          $502
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, LAX, DFW



                          10:00 AM – 6:02 PM+1                     28h 2m          2 stops         $1,724
                          Alaska, A…   · Operated by Envoy Air as A… KOA–ACT       SEA, DFW



                          9:17 AM – 6:02 PM+1                      28h 45m         3 stops          $442
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, PHX, DFW



                          9:17 AM – 6:02 PM+1                      28h 45m         3 stops          $442
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, PHX, DFW



                          9:17 AM – 6:02 PM+1                      28h 45m         3 stops          $447
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, PHX, DFW



                          9:17 AM – 6:02 PM+1                      28h 45m         3 stops          $502
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, LAX, DFW



                          7:06 AM – 6:02 PM+1                      30h 56m         3 stops          $522
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, PHX, DFW



                          7:06 AM – 6:02 PM+1                      30h 56m         3 stops          $522
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, PHX, DFW



                          7:06 AM – 6:02 PM+1                      30h 56m         3 stops          $528
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, PHX, DFW



                          7:06 AM – 6:02 PM+1                      30h 56m         3 stops          $551
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, LAX, DFW



                          7:06 AM – 6:02 PM+1                      30h 56m         3 stops          $551
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, LAX, DFW



                          7:06 AM – 6:02 PM+1                      30h 56m         3 stops          $557
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, LAX, DFW



                          7:06 AM – 6:02 PM+1                      30h 56m         3 stops          $581
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, LAX, DFW



                          7:06 AM – 6:02 PM+1                      30h 56m         2 stops          $768
                          Hawaiian, A… · Operated by Envoy Air as … KOA–ACT        HNL, DFW



                          11:18 PM – 11:50 AM+2                    32h 32m         2 stops          $272
                          Ameri… · Operated by Envoy Air as Ameri… KOA–ACT         PHX, DFW



                          11:18 PM – 11:50 AM+2                    32h 32m         2 stops          $272
                          Ameri… · Operated by Envoy Air as Ameri… KOA–ACT         PHX, DFW




https://www.google.com/flights?hl=en#flt=KOA.ACT.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o                    5/9
11/3/2020            Case 6:20-cv-00482-ADA Document 44-21
                                                        FlightsFiled 11/04/20 Page 15 of 18

                          11:18 PM – 11:50 AM+2                       32h 32m      2 stops         $272
                          Ameri… · Operated by Envoy Air as Ameri… KOA–ACT         PHX, DFW


                          11:18 PM – 11:50 AM+2                       32h 32m      3 stops         $292
                          Ameri… · Operated by Envoy Air as Ameri… KOA–ACT         PHX, LAX, DFW



                          11:18 PM – 11:50 AM+2                       32h 32m      3 stops         $297
                          Ameri… · Operated by Envoy Air as Ameri… KOA–ACT         PHX, LAX, DFW



                          11:18 PM – 11:50 AM+2                       32h 32m      3 stops         $297
                          Ameri… · Operated by Envoy Air as Ameri… KOA–ACT         PHX, LAX, DFW



                          11:18 PM – 11:50 AM+2                       32h 32m      3 stops         $297
                          Ameri… · Operated by Envoy Air as Ameri… KOA–ACT         PHX, LAX, DFW



                          11:18 PM – 11:50 AM+2                       32h 32m      3 stops         $297
                          Ameri… · Operated by Envoy Air as Ameri… KOA–ACT         PHX, LAX, DFW



                          11:18 PM – 11:50 AM+2                       32h 32m      3 stops         $297
                          Ameri… · Operated by Envoy Air as Ameri… KOA–ACT         PHX, LAX, DFW



                          11:18 PM – 11:50 AM+2                       32h 32m      3 stops         $297
                          Ameri… · Operated by Envoy Air as Ameri… KOA–ACT         PHX, LAX, DFW



                          11:18 PM – 11:50 AM+2                       32h 32m      3 stops         $297
                          Ameri… · Operated by Envoy Air as Ameri… KOA–ACT         PHX, LAX, DFW



                          11:18 PM – 11:50 AM+2                       32h 32m      3 stops         $297
                          Ameri… · Operated by Envoy Air as Ameri… KOA–ACT         PHX, LAX, DFW



                          11:18 PM – 11:50 AM+2                       32h 32m      3 stops         $297
                          Ameri… · Operated by Envoy Air as Ameri… KOA–ACT         PHX, LAX, DFW



                          11:18 PM – 11:50 AM+2                       32h 32m      3 stops         $307
                          Ameri… · Operated by Envoy Air as Ameri… KOA–ACT         PHX, SAN, DFW



                          11:18 PM – 11:50 AM+2                       32h 32m      3 stops         $318
                          Ameri… · Operated by Envoy Air as Ameri… KOA–ACT         PHX, SMF, DFW



                          11:18 PM – 11:50 AM+2                       32h 32m      3 stops         $318
                          Ameri… · Operated by Envoy Air as Ameri… KOA–ACT         PHX, SJC, DFW



                          11:18 PM – 11:50 AM+2                       32h 32m      3 stops         $328
                          A…   · Operated by Skywest Airlines as A…   KOA–ACT      PHX, ABQ, DFW



                          11:18 PM – 11:50 AM+2                       32h 32m      3 stops         $333
                          Ameri… · Operated by Envoy Air as Ameri… KOA–ACT         PHX, SFO, DFW



                          11:18 PM – 11:50 AM+2                       32h 32m      3 stops         $338
                          Ameri… · Operated by Envoy Air as Ameri… KOA–ACT         PHX, LAS, DFW



                          11:18 PM – 11:50 AM+2                       32h 32m      2 stops         $382
                          Ameri… · Operated by Envoy Air as Ameri… KOA–ACT         PHX, DFW



                          11:18 PM – 11:50 AM+2                       32h 32m      2 stops         $382
                          Ameri… · Operated by Envoy Air as Ameri… KOA–ACT         PHX, DFW


https://www.google.com/flights?hl=en#flt=KOA.ACT.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o                  6/9
11/3/2020            Case 6:20-cv-00482-ADA Document 44-21
                                                        FlightsFiled 11/04/20 Page 16 of 18

                          11:18 PM – 11:50 AM+2                       32h 32m      2 stops          $382
                          Ameri… · Operated by Envoy Air as Ameri… KOA–ACT         PHX, DFW



                          11:18 PM – 11:50 AM+2                       32h 32m      3 stops          $399
                          A… · Operated by Skywest Airlines as Am… KOA–ACT         PHX, ABQ, DFW



                          11:18 PM – 11:50 AM+2                       32h 32m      3 stops          $419
                          Ameri… · Operated by Envoy Air as Ameri… KOA–ACT         PHX, SAT, DFW



                          11:18 PM – 3:30 PM+2                        36h 12m      2 stops          $272
                          Ameri… · Operated by Envoy Air as Ameri… KOA–ACT         PHX, DFW



                          11:18 PM – 3:30 PM+2                        36h 12m      2 stops          $272
                          Ameri… · Operated by Envoy Air as Ameri… KOA–ACT         PHX, DFW



                          11:18 PM – 3:30 PM+2                        36h 12m      2 stops          $272
                          Ameri… · Operated by Envoy Air as Ameri… KOA–ACT         PHX, DFW



                          11:18 PM – 3:30 PM+2                        36h 12m      2 stops          $272
                          Ameri… · Operated by Envoy Air as Ameri… KOA–ACT         PHX, DFW



                          11:18 PM – 3:30 PM+2                        36h 12m      2 stops          $277
                          Ameri… · Operated by Envoy Air as Ameri… KOA–ACT         PHX, DFW



                          11:18 PM – 3:30 PM+2                        36h 12m      3 stops          $303
                          Ameri… · Operated by Envoy Air as Ameri… KOA–ACT         PHX, AUS, DFW



                          11:18 PM – 3:30 PM+2                        36h 12m      3 stops          $308
                          Ameri… · Operated by Envoy Air as Ameri… KOA–ACT         PHX, AUS, DFW



                          11:18 PM – 3:30 PM+2                        36h 12m      3 stops          $333
                          A…   · Operated by Skywest Airlines as A…   KOA–ACT      PHX, ABQ, DFW



                          11:18 PM – 3:30 PM+2                        36h 12m      3 stops          $348
                          A… · Operated by Skywest Airlines as Am… KOA–ACT         PHX, ABQ, DFW



                          11:18 PM – 3:30 PM+2                        36h 12m      3 stops          $353
                          Ameri… · Operated by Envoy Air as Ameri… KOA–ACT         PHX, AUS, DFW



                          11:18 PM – 3:30 PM+2                        36h 12m      2 stops          $382
                          Ameri… · Operated by Envoy Air as Ameri… KOA–ACT         PHX, DFW



                          11:18 PM – 3:30 PM+2                        36h 12m      2 stops          $382
                          Ameri… · Operated by Envoy Air as Ameri… KOA–ACT         PHX, DFW



                          11:18 PM – 3:30 PM+2                        36h 12m      2 stops          $382
                          Ameri… · Operated by Envoy Air as Ameri… KOA–ACT         PHX, DFW



                          11:18 PM – 3:30 PM+2                        36h 12m      2 stops          $382
                          Ameri… · Operated by Envoy Air as Ameri… KOA–ACT         PHX, DFW



                          11:18 PM – 3:30 PM+2                        36h 12m      3 stops          $399
                          A… · Operated by Skywest Airlines as Am… KOA–ACT         PHX, ABQ, DFW



                          11:18 PM – 3:30 PM+2                        36h 12m      3 stops         $1,069
                          Ameri… · Operated by Envoy Air as Ameri… KOA–ACT         PHX, SAT, DFW

https://www.google.com/flights?hl=en#flt=KOA.ACT.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o                    7/9
11/3/2020            Case 6:20-cv-00482-ADA Document 44-21
                                                        FlightsFiled 11/04/20 Page 17 of 18


                           11:18 PM – 9:59 PM+2                   42h 41m           2 stops                $277
                           Ameri… · Operated by Envoy Air as Ameri… KOA–ACT         PHX, DFW



                           11:18 PM – 9:59 PM+2                   42h 41m           2 stops                $277
                           Ameri… · Operated by Envoy Air as Ameri… KOA–ACT         PHX, DFW



                           11:18 PM – 9:59 PM+2                   42h 41m           2 stops                $277
                           Ameri… · Operated by Envoy Air as Ameri… KOA–ACT         PHX, DFW



                           11:18 PM – 9:59 PM+2                   42h 41m           2 stops                $277
                           Ameri… · Operated by Envoy Air as Ameri… KOA–ACT         PHX, DFW



                           11:18 PM – 9:59 PM+2                   42h 41m           2 stops                $292
                           Ameri… · Operated by Envoy Air as Ameri… KOA–ACT         PHX, DFW



                           11:18 PM – 9:59 PM+2                   42h 41m           2 stops                $297
                           Ameri… · Operated by Envoy Air as Ameri… KOA–ACT         PHX, DFW



                           11:18 PM – 9:59 PM+2                   42h 41m           2 stops                $382
                           Ameri… · Operated by Envoy Air as Ameri… KOA–ACT         PHX, DFW



                           11:18 PM – 9:59 PM+2                   42h 41m           2 stops                $382
                           Ameri… · Operated by Envoy Air as Ameri… KOA–ACT         PHX, DFW



                           11:18 PM – 9:59 PM+2                   42h 41m           2 stops                $382
                           Ameri… · Operated by Envoy Air as Ameri… KOA–ACT         PHX, DFW



                           11:18 PM – 9:59 PM+2                   42h 41m           2 stops                $382
                           Ameri… · Operated by Envoy Air as Ameri… KOA–ACT         PHX, DFW



                           11:18 PM – 9:59 PM+2                   42h 41m           2 stops                $382
                           Ameri… · Operated by Envoy Air as Ameri… KOA–ACT         PHX, DFW



                           11:18 PM – 9:59 PM+2                   42h 41m           2 stops               $393
                           Ameri… · Operated by Envoy Air as Ameri… KOA–ACT         PHX, DFW


                           Hide 125 flights




              Hotels in Waco
              Nightly prices for 1 guest Dec 16–Dec 18                                                   Search for hotels

                                                                              Hotel Indigo               Holiday Inn
                                   Hilton Waco
                                                                              Waco - Baylor              Express & Suite…
                                   4.4             (912)
                        $110                                        $104      4.5          (773)   $79   4.4           (535)




              Explore more destinations from Kailua-Kona




https://www.google.com/flights?hl=en#flt=KOA.ACT.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o                                       8/9
11/3/2020            Case 6:20-cv-00482-ADA Document 44-21
                                                        FlightsFiled 11/04/20 Page 18 of 18




                     Flights          Language · English             Country · United States            Currency · USD



            Find the cheapest and best flight for you.

            About Google       Privacy & Terms     Help Center and Consumer Information

            Displayed currencies may differ from the currencies used to purchase flights. Learn more.




https://www.google.com/flights?hl=en#flt=KOA.ACT.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o                                 9/9
